Citation Nr: 9907264	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which continued the 10 percent 
evaluation assigned for PTSD.


REMAND

A preliminary review of the claims file discloses that the 
veteran is diagnosed with at least two mental disorders.  He 
has been service connected for PTSD evaluated as 10 percent 
disabling since a January 1992 rating decision.  He is also 
diagnosed with chronic paranoid schizophrenia which is not 
service connected.  VA records document the veteran's 
treatment for a variety of symptoms at a mental health clinic 
from January to September 1996 and psychiatric 
hospitalization in April and May 1996.  Upon a VA mental 
examination in November 1996 the examiner noted several 
objective findings pertaining to symptomatology and confirmed 
the veteran's diagnoses for PTSD and for chronic paranoid 
schizophrenia in partial remission.  However, these records 
are not specific as to the exact nature and severity of the 
psychiatric impairment attributable solely to the veteran's 
service-connected PTSD (as distinguished from the impairment 
attributable to the veteran's nonservice-connected paranoid 
schizophrenia).  Therefore, the medical evidence must be 
clarified before the Board may proceed with an informed 
appellate review of the level of disability of the veteran's 
PTSD.

The Board also notes that the claims file contains a letter 
from the organization which appears to be the veteran's 
representative requesting clarification of the identity of 
the veteran's choice of representative in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran is to be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
his service-connected PTSD.  The 
evaluation must include a comprehensive 
mental status evaluation and all 
appropriate testing following the 
examiner's detailed review of the 
veteran's claims folder.  Upon completion 
of the examination, the psychiatrist must 
specify all current psychiatric diagnoses 
and, to the extent possible, 
differentiate the symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric entity.  In the 
event differentiation is not possible the 
examiner must so state and explain why.  
In addition, the examiner should provide 
an assessment of the degree of the 
veteran's social and industrial 
impairment due solely to the service-
connected PTSD and explain the basis for 
this opinion.  The examiner must also 
consider the severity of the PTSD, and 
only the PTSD, in terms of the Global 
Assessment of Functioning Scale including 
designation of a numerical score and a 
full discussion of the significance of 
the score assigned.

2.  The RO should contact the veteran to 
request that he confirm in writing his 
choice of representation in this matter.

Thereafter, the RO should readjudicate the veteran's claim 
for increased evaluation for PTSD.  If the RO does not grant 
the benefit sought on appeal to the veteran's satisfaction, 
it should issue a supplemental statement of the case and 
provide the veteran with a reasonable period of time in which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.  No action is required of 
the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


